[landec-seventhamendmentt001.jpg]
Exhibit 10.1 SEVENTH AMENDMENT TO CREDIT AGREEMENT This SEVENTH AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”), dated as of March 19, 2020 is among LANDEC
CORPORATION, a Delaware corporation, as Borrower (the “Borrower”), the other
Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
as administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, capitalized and/or
initially capitalized terms used in this Amendment shall have the meanings
ascribed to them in the Credit Agreement (as defined below), as amended hereby.
WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
September 23, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); WHEREAS, the Administrative Agent
delivered that certain Notice of Default; Reservation of Rights Letter dated
February 28, 2020, pursuant to which the Administrative Agent notified the
Borrower of the “Existing Default” as defined therein; WHEREAS, the Borrower has
requested certain amendments to the Credit Agreement as set forth herein; and
WHEREAS, subject to the terms and conditions hereof, the Administrative Agent
and the Lenders party hereto have agreed to amend the Original Credit Agreement
and waive the Existing Default as set forth herein. NOW, THEREFORE, for and in
consideration of the premises and mutual agreements herein contained and for the
purposes of setting forth the terms and conditions of this Amendment and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be bound, hereby agree as
follows: 1. Limited Waiver. (a) For the avoidance of doubt, the Borrower and the
other Loan Parties acknowledge and agree that the Existing Default constituted a
Default under the Credit Agreement prior to giving effect to this Amendment. (b)
Subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, and subject to the other terms and conditions set forth in this
Amendment, the Administrative Agent and the Lenders hereby waive the Existing
Default. The parties hereto agree that the limited waiver set forth in this
Section shall be limited precisely as written and, except as expressly set forth
in this Section, shall not be deemed to be a consent to any amendment, waiver,
or modification of any other term or condition of the Credit Agreement or any
other Loan Document. 2. Amendments to the Credit Agreement. Subject to the terms
and conditions of this Amendment, the Credit Agreement is hereby amended as
follows: (a) Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order: “Seventh
Amendment Effective Date” shall mean March 19, 2020. 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt002.jpg]
(b) Section 1.01 of Credit Agreement is hereby amended by amending and restating
the following definitions set forth therein in their entirety to read as
follows: “Applicable Rate” means, for any day, with respect to any Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Total Leverage Ratio as of the most recent determination date;
provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrower’s consolidated financial information for the
fiscal quarter of Borrower ending May 31, 2020, the “Applicable Rate” shall be
the applicable rates per annum set forth below in Category 1: Category Total
Leverage ABR Eurodollar Commitment Ratio Spread Spread Fee Rate Category 1 >
5.00 to 1.00 3.00% 4.00% 0.55% Category 2 ≤ 5.00 to 1.00 but > 2.50% 3.50% 0.50%
than 4.50 to 1.00 Category 3 ≤ 4.50 to 1.00 but > 2.25% 3.25% 0.45% than 4.00 to
1.00 Category 4 ≤ 4.00 to 1.00 but > 1.75% 2.75% 0.40% than 3.50 to 1.00
Category 5 ≤ 3.50 to 1.00 but > 1.25% 2.25% 0.35% than 3.00 to 1.00 Category 6 ≤
3.00 to 1.00 but > 1.00% 2.00% 0.30% than 2.25 to 1.00 Category 7 ≤ 2.25 to 1.00
but > 0.75% 1.75% 0.25% than 1.75 to 1.00 Category 8 ≤ 1.75 to 1.00 but > 0.50%
1.50% 0.20% than 1.00 to 1.00 Category 9 ≤ 1.00 to 1.00 0.25% 1.25% 0.15% For
purposes of the foregoing, (a) the Applicable Rate shall be determined as of the
end of each fiscal quarter of the Borrower, based upon the Borrower’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that if the Borrower fails
to deliver the annual or quarterly consolidated financial statements required to
be delivered by it pursuant to Section 5.01, the Total Leverage Ratio shall be
deemed to be in Category 1 during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered. If
at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered. “EBITDA” means, for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense (less interest 2 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt003.jpg]
income) for such period, (ii) income tax expense for such period net of tax
credits, (iii) all amounts attributable to depreciation and amortization expense
for such period, (iv) any extraordinary non-cash charges for such period and
related tax effects, (v) the amount of any non-cash expense as a result of any
grant of Equity Interests to employees, (vi) fees and expenses paid in
connection with the Yucatan Acquisition and the Fourth Amendment and the other
Loan Documents in an aggregate amount not to exceed $3,000,000, (vii) any cash
and non-cash charges relating to Tanok legal expenses and the escrow receivable
reserve for such period, in an amount not to exceed (x) $957,000 in the
aggregate for the fiscal quarter ended November 24, 2019, (y) $3,050,000 in the
aggregate for the fiscal quarter ended February 23, 2020 and (z) $900,000 in the
aggregate for the fiscal quarter ending May 31, 2020, (viii) any other non- cash
charges for such period, and (ix) any unusual, extraordinary or one-time cash
items, in an aggregate amount not to exceed (x) 25% of EBITDA for periods ending
on or prior to February 23, 2020, (y) 20% of EBITDA for periods ending on May
31, 2020 through November 29, 2020 and (z) 10% of EBITDA for periods ending on
February 28, 2021 and thereafter, in each case, calculated after giving effect
to this clause (ix); provided that, in the case of each of clauses (iv) and
(vii)-(ix), such fees, expenses and other charges shall only be permitted to the
extent they are supported by evidence and are otherwise acceptable to the
Administrative Agent in its sole discretion, minus (b) without duplication and
to the extent included in Net Income, (i) any cash payments made during such
period in respect of non-cash charges described in clause (a)(vii) taken in a
prior period, (ii) any net gains from the collection of life insurance proceeds,
(iii) any aggregate net gain, but not any aggregate net loss, from the sale,
exchange, transfer or other disposition of property or assets not in the
ordinary course of business of the Borrower and its Subsidiaries and related tax
effects and (iv) any extraordinary gains and any non-cash items of income
(including without limitation, income arising from the cancellation of
Indebtedness) for such period, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP. “Financial
Statements” has the meaning assigned to such term in Section 5.01(d). “Revolving
Credit Maturity Date” means (x) October 25, 2022 (if the same is a Business Day,
or if not then the immediately succeeding Business Day) or (y) September 23,
2021 if the Borrower fails to be in compliance with each of the financial
covenants set forth in Section 6.12 as of the last day of each of the months
ending March 22, 2020 and April 19, 2020 and the fiscal quarter ending May 31,
2020 (for avoidance of doubt, the earlier Revolving Credit Maturity Date in the
event of a breach of any such covenant is in addition to, and will not
prejudice, any other rights or remedies of the Administrative Agent or the
Lenders under this Agreement or other Loan Documents), or any earlier date on
which the Revolving Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof. “Term Maturity Date” means (x) October 25, 2022 or
(y) September 23, 2021 if the Borrower fails to be in compliance with each of
the financial covenants set forth in Section 6.12 as of the last day of each of
the months ending March 22, 2020 and April 19, 2020 and the fiscal quarter
ending May 31, 2020 (for avoidance of doubt, the earlier Term Maturity Date in
the event of a breach of any such covenant is in addition to, and will not
prejudice, any other rights or remedies of the Administrative Agent or the
Lenders under this Agreement or other Loan Documents). “Unadjusted EBITDA”
means, for any period, Net Income for such period plus, without duplication and
to the extent deducted in determining Net Income for such period, the sum of (i)
Interest Expense (less interest income) for such period, (ii) income tax expense
for such period net of tax credits, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any non-cash charges
due to a change in the fair market value of the Windset Investment for such
period and (v) any cash and non-cash charges relating to Tanok legal expenses
and the escrow receivable reserve for such period, in an amount not to exceed
$300,000 in any of the months ending March 22, 2020, April 19, 2020 or May 31,
2020, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided that, in the case this clauses (v), such
fees, expenses and other charges shall only be permitted to the extent 3
736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt004.jpg]
they are supported by evidence and are otherwise acceptable to the
Administrative Agent in its reasonable discretion. (c) Section 5.01 of the
Credit Agreement is hereby amended amending and restating clauses (c), (d), (e)
and (f) thereof as follows: “(c) within twenty (20) days after the end of each
fiscal month of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; (d) The Borrower represents and
warrants that it, its controlling Person and any Subsidiary, in each case, if
any, either (i) has no registered or publicly traded securities outstanding, or
(ii) files its financial statements with the SEC and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (i) authorizes the Administrative Agent to make
the financial statements to be provided under Sections 5.01(a), (b) and (c)
above (collectively or individually, as the context requires, the “Financial
Statements”), along with the Loan Documents, available to Public-Siders and (ii)
agrees that at the time such Financial Statements are provided hereunder, they
shall already have been made available to holders of its securities. The
Borrower will not request that any other material be posted to Public- Siders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws or that the Borrower has no
outstanding publicly traded securities, including 144A securities.
Notwithstanding anything herein to the contrary, in no event shall the Borrower
request that the Administrative Agent make available to Public-Siders budgets or
any certificates, reports or calculations with respect to the Borrower’s
compliance with the covenants contained herein. (e) concurrently with any
delivery of the Financial Statements, a certificate of a Financial Officer in
substantially the form of Exhibit D (i) certifying, in the case of the Financial
Statements delivered under clause (b) and (c) above, as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default or Event of
Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) certifying and setting forth reasonably detailed
calculations, in form and detail reasonably acceptable to Administrative Agent,
(x) demonstrating compliance with each of the financial covenants set forth in
Section 6.12 and (y) of the Applicable Rate and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the Financial Statements
accompanying such certificate; (f) as soon as available, but in any event no
later than forty-five (45) days after the end of each fiscal quarter of the
Borrower, a copy of the plan and forecast (including a projected consolidated
balance sheet, income statement, cash flow statement and financial covenant
calculations) of the Borrower for the four fiscal quarter period commencing with
such fiscal quarter (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;” 4 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt005.jpg]
(d) A new Section 5.01(j) is hereby added to the Credit Agreement as follows:
“(j) On the last Business Day of each week, but in any event no later than seven
(7) days after the last Business Day of each week, the Borrower shall deliver a
13-week cash flow forecast in a form reasonably satisfactory to the
Administrative Agent.” (e) Section 5.16 of the Credit Agreement is hereby
amended and restated to read as follows: “5.16 Third Party Consultant. If
requested by the Administrative Agent at any time following the occurrence of an
Event of Default, the Loan Parties shall within ten (10) Business Days following
such request (or such longer period as the Administrative Agent shall agree in
its sole but reasonable discretion) engage a third party consultant (the
“Consultant”) acceptable to the Administrative Agent in its reasonable
discretion, but at the Loan Parties’ sole expense, to provide reports to the
Administrative Agent and the Lenders in form and scope acceptable to the
Administrative Agent and the Required Lenders in their sole but reasonable
discretion. The Borrower and the other Loan Parties each irrevocably authorizes,
and shall cause, the Consultant to: (i) disclose fully and promptly to the
Administrative Agent and its Related Parties all material developments in
connection with the efforts of the Borrower, the other Loan Parties and their
Subsidiaries and the Consultant, (ii) regularly consult with, and respond to the
inquiries of, the Administrative Agent, the Lenders and their respective Related
Parties concerning any and all matters relating to the affairs, finances and
businesses of the Borrower, the other Loan Parties and their Subsidiaries, the
assets and capital stock of the Borrower, the other Loan Parties and their
Subsidiaries and/or the Consultant’s activities related thereto (including,
without limitation, communications outside the presence of any representatives
of the Borrower or any other Loan Party), and (iii) provide the Administrative
Agent, the Lenders and their respective Related Parties copies of all reports,
analyses and materials relating to any of the foregoing (including, without
limitation, any and all confidential memoranda or other work product provided by
the Consultant to any or all of the Borrower, the Lenders and their respective
Related Parties).” (f) Section 6.12(b) of the Credit Agreement is hereby amended
and restated to read as follows: “(b) Maximum Total Leverage Ratio. The Borrower
will not permit the Total Leverage Ratio, on the last day of any fiscal quarter
ending on the dates set forth below, to be greater than the ratio set forth
below opposite such period: Period Ending Ratio February 23, 2020 5.75 to 1.0
May 31, 2020 5.00 to 1.0 August 30, 2020 4.75 to 1.0 November 29, 2020 4.50 to
1.0 February 28, 2021 4.25 to 1.0 May 30, 2021 4.00 to 1.0 August 29, 2021 3.75
to 1.0 November 28, 2021 and 3.50 to 1.0 the last day of each fiscal quarter
ending thereafter 5 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt006.jpg]
(g) A new Section 6.12(c) is hereby added to the Credit Agreement to read as
follows: “(c) Minimum Unadjusted EBITDA. The Borrower shall have, Unadjusted
EBITDA for the period commencing on February 24, 2020 ending on the dates set
forth below of not less than the amount set forth below opposite such period:
Period Ending EBITDA March 22, 2020 $2,745,000 April 19, 2020 $6,186,000 May 31,
2020 $20,000,000 (h) A new Section 6.12(d) is hereby added to the Credit
Agreement to read as follows: “(d) Capital Expenditures. The Borrower will not,
nor will it permit any Subsidiary to, incur or make any Capital Expenditures in
the aggregate during the four fiscal quarter period ending May 31, 2020 in an
amount exceeding $37,427,000.00. (h) Clause (d) of Article VII of the Credit
Agreement is hereby amended and restated to read as follows: “(d) any Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.02(a), 5.03 (with respect to a Loan Party’s existence), 5.08, 5.13
or 5.16 or in Article VI;” 3. Conditions Precedent to Effectiveness. This
Amendment shall become effective upon the satisfaction of each of the following
conditions precedent, in case in form and substance reasonably satisfactory to
Administrative Agent: (a) The Administrative Agent shall have received a fully
executed copy of this Amendment and the related fee letter; (b) The
Administrative Agent shall have received (i) evidence that the Borrower and each
other Loan Party is authorized to execute, deliver and perform its obligations
under this Amendment and each of the other Loan Documents to which it is a party
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization; (c) Before and after giving effect to the Amendment, the
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects with the same effect as
if made on the Seventh Amendment Effective Date (except to the extent stated to
relate to a specific earlier date, in which case that representation or warranty
is true and correct in all material respect or in all respects, as applicable,
as of that earlier date); (d) No event shall have occurred and no condition
shall exist which has or could be reasonably expected to have a Material Adverse
Effect; (e) The Administrative Agent shall have received the fees and expenses
provided in Section 4 of this Amendment and the related fee letter; and (f) The
Administrative Agent shall have received such other documents and taken such
other actions as the Administrative Agent or its counsel may have reasonably
requested (including, without 6 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt007.jpg]
limitation, any such documents, instruments and items set forth on that closing
checklist last delivered to the Borrower by the Administrative Agent). 4. Fees
and Expenses. The Borrower agrees to pay on demand all reasonable and documented
out-of- pocket costs and expenses of the Administrative Agent in connection with
this Amendment, including, but not limited to, reasonable legal fees and
expenses in connection with the preparation, negotiation, execution, closing,
delivery and administration of this Amendment. 5. Post-Closing Covenant. On or
prior to the date which is 30 days following the Seventh Amendment Effective
Date (or such later date as the Administrative Agent may agree in its sole
discretion), the Loan Parties will deliver to the Administrative Agent a
Perfection Certificate with information for each of the Loan Parties and their
Subsidiaries in the form delivered to the Administrative Agent on the Initial
Effective Date. 6. Representations and Warranties. Each Loan Party jointly and
severally represents and warrants to the Administrative Agent and the Lenders
that (a) such Loan Party has all necessary power and authority to execute and
deliver this Amendment and perform its obligations hereunder, (b) other than the
Existing Default, no Default or Event of Default exists either before or after
giving effect to this Amendment, (c) this Amendment and the Loan Documents to
which such Loan Party is a party, as amended hereby, constitute the legal, valid
and binding obligations of each such Loan Party and are enforceable against such
Loan Party in accordance with their terms, except as enforceability may be
limited by debtor relief laws and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law), (d) all Liens created under the Loan Documents continue to be
first priority, perfected Liens (subject only to Permitted Encumbrances) and (e)
all representations and warranties of each Loan Party contained in the Credit
Agreement and all other Loan Documents to which such Loan Party is a party, as
amended or otherwise modified, are true and correct as of the date hereof (or,
in the case of any representation or warranty not qualified as to materiality,
true and correct in all material respects), except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date). 7. Ratification. Except as expressly modified in this Amendment, all of
the terms, provisions and conditions of the Credit Agreement and the other Loan
Documents to which a Loan Party is a party, as heretofore amended, shall remain
unchanged and in full force and effect and the Credit Agreement and each other
Loan Document to which a Loan Party is a party are hereby ratified and confirmed
in all respects. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, or constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. This Amendment shall not
constitute a course of dealing with the Administrative Agent or the Lenders at
variance with the Credit Agreement or the other Loan Documents such as to
require further notice by the Administrative Agent or the Lenders to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents in the future. 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. 9. FORUM SELECTION
AND CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S.
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING 7 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt008.jpg]
TO THIS AMENDMENT OR ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH LOAN PARTY HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF
THE CREDIT AGREEMENT. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. 10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). 11. RELEASE. (a) EACH LOAN PARTY ACKNOWLEDGES THAT ADMINISTRATIVE AGENT
AND EACH LENDER WOULD NOT ENTER INTO THIS AMENDMENT WITHOUT SUCH LOAN PARTY’S
ASSURANCE HEREUNDER. EXCEPT FOR THE OBLIGATIONS ARISING HEREAFTER UNDER THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS, ON BEHALF OF ITSELF AND EACH OF ITS
SUBSIDIARIES, EACH LOAN PARTY HEREBY ABSOLUTELY DISCHARGES AND RELEASES
ADMINISTRATIVE AGENT AND EACH LENDER, ANY PERSON THAT HAS OBTAINED ANY INTEREST
FROM ADMINISTRATIVE AGENT OR ANY LENDER UNDER ANY LOAN DOCUMENT AND EACH OF
ADMINISTRATIVE AGENT’S AND EACH LENDER’S FORMER AND PRESENT PARTNERS,
STOCKHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS, ASSIGNEES, AFFILIATES,
AGENTS AND ATTORNEYS (COLLECTIVELY, THE “RELEASEES”) FROM ANY KNOWN OR UNKNOWN
CLAIMS WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES NOW HAS AGAINST LENDER OR
ANY OTHER RELEASEE OF ANY NATURE ARISING OUT OF OR RELATED TO THE BORROWERS OR
ANY OF THEIR SUBSIDIARIES, ANY DEALINGS WITH SUCH LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, ANY OF THE LOAN DOCUMENTS OR ANY TRANSACTIONS PURSUANT THERETO OR
CONTEMPLATED THEREBY, THE COLLATERAL (OR ANY OTHER COLLATERAL OF ANY PERSON THAT
PREVIOUSLY SECURED OR NOW OR HEREAFTER SECURES ANY OF THE OBLIGATIONS), OR ANY
NEGOTIATIONS FOR ANY MODIFICATIONS TO OR FORBEARANCE OR CONCESSIONS WITH RESPECT
TO ANY OF THE LOAN DOCUMENTS, IN EACH CASE 8 736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt009.jpg]
INCLUDING ANY CLAIMS THAT SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
SUCCESSORS, COUNSEL AND ADVISORS MAY IN THE FUTURE DISCOVER THEY WOULD HAVE NOW
HAD IF THEY HAD KNOWN FACTS NOT NOW KNOWN TO THEM, AND IN EACH CASE WHETHER
FOUNDED IN CONTRACT, IN TORT OR PURSUANT TO ANY OTHER THEORY OF LIABILITY. (b)
Each Loan Party warrants, represents and agrees that it is fully aware of
California Civil Code Section 1542, which provides as follows: SECTION 1542.
GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY. The
Loan Parties each hereby knowingly and voluntarily waive and relinquish the
provisions, rights and benefits of Section 1542 and all similar federal or state
laws, rights, rules, or legal principles of any other jurisdiction that may be
applicable herein, and any rights they may have to invoke the provisions of any
such law now or in the future with respect to the claims being released pursuant
to Section 11(a), and the Loan Parties each hereby agree and acknowledge that
this is an essential term of the releases set forth in Section 11(a). In
connection with such releases, the Loan Parties each acknowledge that they are
aware that they or their attorneys or others may hereafter discover claims or
facts presently unknown or unsuspected in addition to or different from those
which they now know or believe to be true with respect to the subject matter of
the claims being released pursuant to Section 11(a). Nevertheless, it is the
intention of the Borrowers and the other Loan Parties in executing this
Amendment to fully, finally and forever settle and release all matters and all
claims relating thereto, which exist, hereafter may exist or might have existed
(whether or not previously or currently asserted in any action) constituting
claims released pursuant to Section 10(a). Each Releasee, to the extent not a
party hereto, shall be an express third-party beneficiary of this Amendment for
purposes of this Section 11 and shall be entitled to enforce the provisions
hereof as if it were a party hereto. 12. Miscellaneous. (a) Counterparts;
Integration; Effectiveness. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment and the other Loan Documents (as amended
hereby), constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy,
emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment. (b) Severability. Any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Amendment may be exercised only to the extent that the exercise thereof
does not violate any applicable mandatory provisions of law, and all the 9
736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt010.jpg]
provisions of this Amendment are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Amendment invalid or
unenforceable. (c) Headings. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment. (d) Incorporation. All references to the Credit Agreement in any Loan
Document shall mean the Credit Agreement as hereby modified. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby. (e) No
Prejudice: No Impairment. This Amendment shall not prejudice any rights or
remedies of the Administrative Agent or the Lenders under the Credit Agreement
or other Loan Documents as hereby amended. The Administrative Agent and the
Lenders reserve, without limitation, all rights which they have against any Loan
Party or endorser of the Obligations. [Signatures Immediately Follow] 10
736406461 16508847



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt011.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written. Borrower: LANDEC CORPORATION By: /s/ Al
Bolles Name: Albert D. Bolles Title: CEO and President Landec Corp Other Loan
Parties: CURATION FOODS, INC. GREENLINE LOGISTICS, INC. YUCATAN FOODS, LLC
CAMDEN FRUIT CORP. By: /s/ Albert D. Bolles Name: Albert D. Bolles Title: CEO
and President, Landec Corp Other Loan Parties: LIFECORE BIOMEDICAL, INC.
LIFECORE BIOMEDICAL, LLC By: /s/ James G. Hall Name: James G. Hall Title:
President, Lifecore Biomedical Signature Page to Seventh Amendment to Credit
Agreement



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt012.jpg]
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By: /s/ Trevor
Modry Name: Trevor Modry Title: Credit Officer Signature Page to Seventh
Amendment to Credit Agreement



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt013.jpg]
BMO HARRIS BANK N. A., as Lender By: /s/ Corey Noland Name: Corey Noland Title:
Director Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------



 
[landec-seventhamendmentt014.jpg]
CITY NATIONAL BANK, as Lender By: /s/ Theresa Wong Name: Theresa Wong Title:
Vice President Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------



 